                          UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
IN RE: James John Kubasko aka James J. Kubasko                BK NO. 20-00462 RNO
aka James Kubasko aka James Kubasko aka James
John Kubasko, Jr. aka James Kubasko, Jr., aka                 Chapter 13
James J. Kubasko, Jr.
                            Debtor(s)
                                                              Hearing Date:
PNC BANK, NATIONAL ASSOCIATION
                      Movant

                vs.

James John Kubasko aka James J. Kubasko aka
James Kubasko aka James Kubasko aka James John
Kubasko, Jr. aka James Kubasko, Jr., aka James J.
Kubasko, Jr.
                           Respondent(s)


                 OBJECTION OF PNC BANK, NATIONAL ASSOCIATION
                     TO CONFIRMATION OF CHAPTER 13 PLAN

        PNC BANK, NATIONAL ASSOCIATION (hereinafter Secured Creditor), objects to
confirmation of Debtor's Chapter 13 plan and asserts in support of its Objection as follows:
        1.      On April 16, 2020, Secured Creditor filed a secured proof of claim setting forth
prepetition arrears in the amount of $43,464.66.
        2.      Debtor's Plan fails to provides for treatment towards the arrearage claim of the Secured
Creditor.
        3.      Debtor’s Plan understates the amount of the Secured Creditor’s claim by $43,464.66, and
does not provide sufficient funding to pay said claim including present value interest.
        4.      Accordingly, Debtor's Plan is not feasible, as it does not fully compensate the Secured
Creditor.
        5.      In addition, the Debtor’s Plan fails to comply with 11 U.S.C. §§ 1322 and 1325.
        6.      Debtor(s) is/are delinquent in plan payments to the Chapter 13 Trustee in the amount of
$17,749.00.
        WHEREFORE, the Secured Creditor, PNC BANK, NATIONAL ASSOCIATION, prays that the
Court deny confirmation of the Debtor’s Plan.
                                                   Respectfully submitted,

Date: December 24, 2020
                                                       By: _/s/ Brian Nicholas, Esquire
                                                       Brian Nicholas, Esquire
                                                       KML Law Group, P.C.
                                                       The Lits Building
                                                       701 Market Street, Suite 5000
                                                       Philadelphia, PA 19106
                                                       215-627-1322
                                                       Attorney for Movant/Applicant
Case 5:20-bk-00462-RNO            Doc 58 Filed 12/29/20 Entered 12/29/20 17:04:13                    Desc
                                  Main Document    Page 1 of 1
